PER CURIAM.
We have for review State v. Wells, 706 So.2d 934 (Fla. 3d DCA 1998), which is a per curiam decision citing Peart v. State, 705 So.2d 1059 (Fla. 3d DCA 1998), quashed 756 So.2d 42 (Fla.2000), which was then pending review in this Court. We have jurisdiction. See Art. V, § 3(b)(3), Fla. Const.; Jollie v. State, 405 So.2d 418, 420 (Fla.1981).
Consistent with our decision in Wood v. State, 750 So.2d 592 (Fla.1999), we find that Wells’ ineffective assistance of counsel claim was properly raised in a petition for writ of error coram nobis. Accordingly, we quash the decision below and remand to the district court for consideration on the merits.
It is so ordered.
SHAW, ANSTEAD, PARIENTE and LEWIS, JJ., concur.
HARDING, J., concurs with an opinion.
WELLS, C.J., and QUINCE, J., dissent.